Tompkins, Judge,
delivered the opinion of the court.
McClanahan sued Thruston before a justice of the peace, and having obtained a judgment, Thruston pealed to the circuit court, where the judgment of the court being given against him, he appealed to this court, an v°p • ,• rr J • lhe suit before the justice was commenced on an assigned note made by Thruston. The assignment was made in these words — “pay to Marshall McClanahan” — and the judgment was rendered in favor of John M. McCIana-han. It is assigned for error, that the judgment is given in favor of a person different from the person to whom the note was assigned. The proceedings, in actions commenced before a justice of the peace, are throughout in a summary manner, without the forms of .pleading. The summons issued by the justice commanded Thruston to be summoned to answer the complaint of Marshall McClanahan, assignee, &c.; but the appeal bond, red by the statute on all appeals from a justice of the peace, is made by Thruston and his security to John M. McClanahan, assignee. After the cause came by appeal into the circuit court, Thruston, the appellant, enters an agreement with the appellee, plaintiff in the action before the justice, by the name of John M. McClanahan, thus admitting that he was known as well bv the name of John M. McClanahan as by that of Marshall McClan-alian. The matter assigned as error appears to me to be of no weight, and therefore the judgment of the circuit court ought, in my opinion, to be affirmed, and such being the opinion of Judge Napton, it is affirmed.